0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 08/04/2022. Claims 1-14 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record). 
Regarding claim 1, Yukawa discloses a pneumatic tire (title) comprising: a tread portion (3t) extending in a tire circumferential direction and having an annular shape (see Fig. 2); a pair of sidewall portions (3s) disposed on opposite sides of the tread portion (3t); and a pair of bead portions (3b) disposed toward the inside of the sidewall portions (3s) in a tire radial direction (see Fig. 1); wherein a sound absorbing member (4) is fixed via an adhesive layer to an inner surface (3i) of the tread portion (3t) along the tire circumferential direction ([0051]). Yukawa further discloses that the adhesive layer should have optimal properties at ordinary temperature, or 25 OC ([0054]). Yukawa further discloses that the sound absorbing member (4) has an elongation at break y of 200% or more in order to prevent the generation of cracks ([0050]) and enhance the durability of the sound absorbing member (4) ([0048]). Although Yukawa does not expressly state the temperature at which the elongation is measured, since Yukawa discloses that the adhesive layer should have optimal properties at ordinary temperature, or 25 OC, it would have been obvious to one of ordinary skill in the art for the sound absorbing member (4) to also have optimal properties at ordinary temperature because Yukawa suggests that the tire will be operable at ordinary temperature ([0054]; [0033]). Therefore, when the tire is at ordinary temperature, or 25 OC, which is at any temperature in the range of -20 OC to 80 OC, the range of the elongation at break y of 200% or more of the sound absorbing member (4) overlaps the claimed relationships: y                         
                            ≥
                        
                     125 (25 + 100) and y                         
                            ≤
                        
                     490 (2*25 + 440). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value for the elongation at break of the sound absorbing member of Yukawa that satisfies both the relationships y                         
                            ≥
                        
                     t + 100 and y                         
                            ≤
                        
                     2t + 440 when a temperature t of the sound absorbing member is at any temperature in a range from -20 OC to 80 OC, as claimed in claim 1, because they would have had a reasonable expectation that doing so would enhance the durability of the sound absorbing member. Thus, Yukawa satisfies all of the limitations in claim 1. 
Regarding claim 2, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) has a hardness x of 10 to 250 N (abstract, [0044]). Specifically, Yukawa discloses an exemplary embodiment in which the sound absorbing member (4) has a hardness x of 90 N and an elongation at break y of 490 % (see Ex. 6 in Table 2, [0080]), satisfying the claimed relationships: 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     880 (-21*90 + 2770), and x                         
                            >
                        
                     80. Yukawa further discloses another exemplary embodiment in which the sound absorbing member (4) has a hardness x of 110 N and an elongation at break y of 210 % (see Ex. 9 in Table 2, [0080]), satisfying the claimed relationships: 130                         
                            ≤
                        
                     y                         
                            ≤
                        
                     500, y                         
                            ≤
                        
                     460 (-21*110 + 2770), and x                         
                            >
                        
                     80. Therefore, Yukawa satisfies all of the limitations in claim 2. 
Regarding claim 4, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) has a volume of 0.4 to 20% of a cavity volume (V1) of the pneumatic tire ([0026]), overlapping the claimed range of 10% to 30%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 5, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) comprises a single band-like body (see Figs. 1 and 3). Yukawa further discloses that the band-like body forming the sound absorbing member (4) is disposed straddling a tire equator (C) (see Fig. 3; [0029]). While the embodiment of the tire disclosed by Yukawa in Figs. 1-3 does not have a rectangular cross-sectional shape, Yukawa discloses that the cross-sectional shape of the sound absorbing member (4) is not particularly limited, and a rectangular shape is adoptable from the viewpoints of productivity, durability, road noise reduction effect, and so on ([0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member shown in the embodiment of the tire disclosed by Yukawa in the figures to have a rectangular cross-sectional shape from the viewpoints of productivity, durability, road noise reduction effect, and so on. 
Regarding claim 7, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the adhesive layer comprises a pressure-sensitive double-sided adhesive tape (15) ([0051]). Thus, Yukawa satisfies all of the limitations in claim 7. 
Regarding claim 8, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa further discloses that the sound absorbing member (4) comprises a missing portion (see Modified Figure 2 below) in at least one section in the tire circumferential direction. 

    PNG
    media_image1.png
    730
    725
    media_image1.png
    Greyscale

Modified Figure 2, Yukawa
Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Tanno et al. (US 2009/0053492) (of record) (Tanno '492). 
Regarding claims 3 and 9, Yukawa discloses all of the limitations as set forth above for claims 1 and 2, respectively. Yukawa fails to disclose, however, that the sound absorbing member (4) has a density of from 10 kg/m3 to 30 kg/m3 and that a number of cells of the sound absorbing member (4) is from 30 cells/25 mm to 80 cells/25 mm. 
Tanno ‘492 teaches a substantially similar pneumatic tire ([0002]) comprising a tread portion (1) and a sound absorbing member (5) fixed via an adhesive to an inner surface of the tread portion (1) ([0040]). Tanno ‘492 further teaches that the sound absorbing member (5) has a density of from 10 to 30 kg/m3, suggesting the claimed density range of from 10 kg/m3 to 30 kg/m3, in order to effectively suppress damages to the sound absorbing member (5) ([0018]). Tanno ‘492 further teaches that the number of cells of the sound absorbing member (5) is from 40 cells/25 mm to 100 cells/25 mm, which overlaps the claimed range of from 30 cells/25 mm to 80 cells/25 mm, in order to balance a reduction in tear strength of the sound absorbing member (5) with lowered production stability ([0026]). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member as disclosed by Yukawa to have the density and number of cells of the sound absorbing member as taught by Tanno ‘492 because they would have had a reasonable expectation that doing so would effectively suppress damages to the sound absorbing member and balance a reduction in tear strength of the sound absorbing member with lowered production stability. 
Regarding claim 10, modified Yukawa discloses all of the limitations as set forth above for claim 9. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) has a volume of 0.4 to 20% of a cavity volume (Yukawa: V1) of the pneumatic tire (Yukawa: [0026]), overlapping the claimed range of 10% to 30%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 11, modified Yukawa discloses all of the limitations as set forth above for claim 10. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a single band-like body (Yukawa: see Figs. 1 and 3). Modified Yukawa further discloses that the band-like body forming the sound absorbing member (Yukawa: 4) is disposed straddling a tire equator (Yukawa: C) (Yukawa: see Fig. 3; [0029]). While the embodiment of the tire disclosed by modified Yukawa in Figs. 1-3 does not have a rectangular cross-sectional shape, modified Yukawa discloses that the cross-sectional shape of the sound absorbing member (Yukawa: 4) is not particularly limited, and a rectangular shape is adoptable from the viewpoints of productivity, durability, road noise reduction effect, and so on (Yukawa: [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the sound absorbing member shown in the embodiment of the tire disclosed by modified Yukawa in the drawings to have a rectangular cross-sectional shape from the viewpoints of productivity, durability, road noise reduction effect, and so on. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Yugawa (JP 2005-262920 with English Machine Translation) (of record). 
Regarding claim 6, Yukawa discloses all of the limitations as set forth above for claim 1. Yukawa fails to disclose, however, a center land portion disposed on the tread portion (3t) on a tire equator (C) and continuously extending around the tread portion (3t) around an entire tire circumference; and wherein the sound absorbing member (4) comprises a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape; the first band-like body forming the sound absorbing member (4) is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the venter land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction; the second band-like body forming the sound absorbing member (4) is disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction; and the first band-like body forming the sound absorbing member (4) and the second band-like body forming the sound absorbing member (4) are separated from each other by 60% or greater of the width of the center land portion. 
Yugawa teaches a substantially similar pneumatic tire (title) comprising a tread portion (2t) and a sound absorbing member (9) fixed via an adhesive layer to an inner surface (2ti) of the tread portion (2t) along the tire circumferential direction ([0034]; see Fig. 4). Yugawa further teaches that a center land portion (see Modified Figure 8 below) is disposed on the tread portion (2t) on a tire equator (C) and continuously extends around the tread portion (2t) around an entire tire circumference ([0020]). Yugawa further teaches that the sound absorbing member (9) comprises a first band-like body (see Modified Figure 8 below) and a second band-like body (see Modified Figure 8 below), each one having a rectangular cross-sectional shape (see Modified Figure 8 below; [0030]); the first band-like body forming the sound absorbing member (9) is disposed on one side in a tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction (see Modified Figure 8 below); the second band-like body forming the sound absorbing member (9) is disposed on the other side in the tire lateral direction with respect to a position of 40% of a width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction (see Modified Figure 8 below); and the first band-like body forming the sound absorbing member (9) and the second band-like body forming the sound absorbing member (9) are separated from each other by 60% or greater of the width of the center land portion (see Modified Figure 8 below). Yugawa further teaches that this configuration of a first band-like body and a second band-like body as shown in Fig. 8 reduces the noise level of the tire while running and improves the high-speed durability of the tire by mitigating local and rapid temperature rise ([0049]; [0026]). 

    PNG
    media_image2.png
    389
    728
    media_image2.png
    Greyscale

Modified Figure 8, Yugawa
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing member as disclosed by Yukawa to include the first band-like body and the second band-like body as taught by Yugawa because they would have had a reasonable expectation that doing so would lead a reduction of the noise level of the tire as well as an improved high-speed durability of the tire.
Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) (of record) in view of Tanno et al. (US 2009/0053492) (of record) (Tanno '492) as applied to claim 11 above, and further in view of Yugawa (JP 2005-262920 with English Machine Translation) (of record). 
Regarding claim 12, modified Yukawa discloses all of the limitations as set forth above for claim 11. Modified Yukawa fails to disclose, however, a center land portion disposed on the tread portion (Yukawa: 3t) on a tire equator (Yukawa: C) and continuously extending around the tread portion (Yukawa: 3t) around an entire tire circumference; and wherein the sound absorbing member (Yukawa: 4) comprises a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape; the first band-like body forming the sound absorbing member (Yukawa: 4) is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the venter land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction; the second band-like body forming the sound absorbing member (Yukawa: 4) is disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction; and the first band-like body forming the sound absorbing member (Yukawa: 4) and the second band-like body forming the sound absorbing member (Yukawa: 4) are separated from each other by 60% or greater of the width of the center land portion. 
Yugawa teaches a substantially similar pneumatic tire (title) comprising a tread portion (2t) and a sound absorbing member (9) fixed via an adhesive layer to an inner surface (2ti) of the tread portion (2t) along the tire circumferential direction ([0034]; see Fig. 4). Yugawa further teaches that a center land portion (see Modified Figure 8 above) is disposed on the tread portion (2t) on a tire equator (C) and continuously extends around the tread portion (2t) around an entire tire circumference ([0020]). Yugawa further teaches that the sound absorbing member (9) comprises a first band-like body (see Modified Figure 8 above) and a second band-like body (see Modified Figure 8 above), each one having a rectangular cross-sectional shape (see Modified Figure 8 above; [0030]); the first band-like body forming the sound absorbing member (9) is disposed on one side in a tire lateral direction with respect to a position of 40% of the width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the other side in the tire lateral direction (see Modified Figure 8 above); the second band-like body forming the sound absorbing member (9) is disposed on the other side in the tire lateral direction with respect to a position of 40% of a width of the center land portion from one end portion of the center land portion on the other side in the tire lateral direction to the one side in the tire lateral direction (see Modified Figure 8 above); and the first band-like body forming the sound absorbing member (9) and the second band-like body forming the sound absorbing member (9) are separated from each other by 60% or greater of the width of the center land portion (see Modified Figure 8 above). Yugawa further teaches that this configuration of a first band-like body and a second band-like body as shown in Fig. 8 reduces the noise level of the tire while running and improves the high-speed durability of the tire by mitigating local and rapid temperature rise ([0049]; [0026]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the sound absorbing member as disclosed by modified Yukawa to include the first band-like body and the second band-like body as taught by Yugawa because they would have had a reasonable expectation that doing so would lead a reduction of the noise level of the tire as well as an improved high-speed durability of the tire.
Regarding claim 13, modified Yukawa discloses all of the limitations as set forth above for claim 12. Modified Yukawa further discloses, as set forth above for claim 1, that the adhesive layer comprises a pressure-sensitive double-sided adhesive tape (Yukawa: 15) (Yukawa: [0051]). 
Regarding claim 14, modified Yukawa discloses all of the limitations as set forth above for claim 13. Modified Yukawa further discloses that the sound absorbing member (Yukawa: 4) comprises a missing portion (see Modified Figure 2 above) in at least one section in the tire circumferential direction.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Yukawa fails to satisfy the claimed elongation at break relationships at all temperature values in the claimed range, examiner disagrees. Claim 1 has been amended to say that “the sound absorbing member satisfy both of relationships… at any temperature of the range.” As set forth in the above rejection, Yukawa discloses that the adhesive layer should have optimal properties at ordinary temperature, or 25 OC ([0054]), and that the sound absorbing member (4) has an elongation at break y of 200% or more in order to prevent the generation of cracks ([0050]) and enhance the durability of the sound absorbing member (4) ([0048]). Therefore, when the tire is at ordinary temperature, or 25 OC, which is at any temperature within the temperature range of -20 OC to 80 OC, the range of the elongation at break y of 200% or more of the sound absorbing member (4) overlaps the claimed relationships: y                                 
                                    ≥
                                
                             125 (25 + 100) and y                                 
                                    ≤
                                
                             490 (2*25 + 440). Thus, it is clear that the sound absorbing member of Yukawa satisfies both of the claimed relationships at any temperature of the range. Applicant argues that Yukawa does not disclose that the elongation at break is 200% or more at all temperature values in the claimed temperature range; however, claim 1 does not require that the elongation at break satisfy both of the claimed relationships at all temperatures in the claimed temperature range. Claim 1 only requires that the elongation at break satisfy both of the claimed relationships at any temperature in the claimed temperature range, which, as shown above, Yukawa clearly suggests. Examiner takes the broadest reasonable interpretation of the limitation “any” to mean “one of.” Thus, applicant’s arguments against the Yukawa reference are not persuasive. 
As such, claims 1-14 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749